Citation Nr: 0919598	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-06 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2002, for the assignment of a 60 percent disability rating 
for service-connected post-operative fistula in ano.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut, which assigned a 60 percent rating for 
post operative fistula in ano, effective from February 11, 
2002. 

This appeal was previously before the Board in June 2007, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

A review of the claims folder indicates that in a statement, 
received by the RO in August 2007, the Veteran raised the 
issue of an increased rating for 
service-connected post-operative fistula in ano.  Since this 
has not been adjudicated, it is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  A statement, which was received by the RO on February 11, 
2002, was construed as an informal claim for an increased 
rating for service-connected post-operative fistula in ano.  

2.  It is not factually ascertainable during the one year 
period prior to February 11, 2002, that the Veteran's 
service-connected post-operative fistula in ano warranted a 
60 percent evaluation.  






CONCLUSION OF LAW

An effective date prior to February 11, 2002, for the 
assignment of a 60 percent evaluation for post-operative 
fistula in ano is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case or Supplemental Statement of the Case.

With respect to disagreements as to the effective date 
assigned, the Board notes that where, as here, when the claim 
was one for service connection, and it was then granted and 
an initial disability rating and effective date have been 
assigned, the Veteran's service connection claim has been 
more than substantiated - it has been proven.  Section 
5103(a) notice has served its purpose and is no longer 
required.  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  Here, in 
accordance with the Board's June 2007 Remand, the RO sent the 
Veteran a letter informing him of the law and regulations 
governing the assignment of disability ratings and effective 
dates in June 2007.  See Id.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The earlier effective date claim on 
appeal was then readjudicated in an August 2008 Supplemental 
Statement of the Case.  Thus, the Board finds that VA's duty 
to notify has been fulfilled.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran, including the VA treatment records sought in the 
Board's June 2007 Remand, have been obtained and associated 
with the claims folder.  Neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Veteran was accorded a VA 
examination in August 2002.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[v]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that an effective date prior to February 
11, 2002 is warranted for the assignment of a 60 percent 
disability rating for service-connected 
post-operative fistula in ano.  

The Veteran's post-operative fistula in ano is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7335, which directs that 
the disability be evaluated based on impairment of sphincter 
control pursuant to the criteria set forth in Diagnostic Code 
7332.  The latter Diagnostic Code provides that a 60 percent 
evaluation is warranted when there is extensive leakage and 
fairly frequent involuntary bowel movements.  

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2008).

Thus, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for 
an increased rating was received and, if possible, when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  
Additionally, 38 C.F.R. § 3.155(a) provides that any 
communication or action from a claimant, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA, may be considered an informal claim.  Such 
informal claims must identify the benefit sought.

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a).  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that February 
11, 2002 is the correct date for the assignment of a 60 
percent evaluation for the service-connected post-operative 
fistula in ano.

In this regard, the record reflects that in a statement, 
which was received by the RO on February 11, 2002, the 
Veteran through his representative, raised the issue of 
"service-connected disability benefits for post operative 
fistula."  As service connection for post-operative fistula 
in ano was already in effect (service connection for the 
condition was granted in a February 1971 RO decision), the RO 
construed the February 2002 statement as an informal claim 
for an increased rating.  

The claims folder contains no statements prior to February 
11, 2002 that could be reasonably construed as a formal or 
informal claim for an increased rating for post-operative 
fistula in ano.  In this regard, it is noted that the Board 
previously denied an increased (compensable) evaluation for 
the service-connected disability on appeal in February 2000, 
and the Veteran did not file a timely appeal as to that 
determination.  Thus, there is no basis for granting an 
earlier effective date based on the receipt of a formal or 
informal claim prior to February 2002.

However, as noted, an earlier effective date is permissible 
if it is factually ascertainable that a 60 percent rating was 
warranted at any time during the one year period prior to 
February 11, 2002.  In this regard, the Board notes that the 
claims folder contains records of VA treatment during the 
year preceding the Veteran's February 2002 increased rating 
claim, which document the symptoms and manifestations of his 
condition.  At no point, however, was it indicated in these 
VA treatment records, or in any other records in the claims 
folder, that the Veteran experienced extensive leakage and 
frequent involuntary bowel movements prior to February 11, 
2002.  Although a May 2001 VA treatment report reflects the 
Veteran's complaint of "chronic" discharge from the rectum, 
there is no indication as to the extent or frequency of this 
discharge.  Additionally, although the report of a January 
2002 VA anorectal manometry shows markedly diminished rectal 
sensation and absent external anal sphincter responses to 
insufflation, this report also shows that the Veteran 
demonstrated "normal voluntary rectal squeeze pressure," 
and that he reported only "occasional" seepage.  In fact, 
the earliest evidence of extensive fecal leakage is the 
report of a VA examination, performed in August 2002 (6 
months after the Veteran's increased rating claim), which 
shows the Veteran reported leakage of stool 4-5 times 
following breakfast, and that he "cannot tighten his anus 
and stool leaks out."

As it is not otherwise factually ascertainable that the 
Veteran had extensive leakage and fairly frequent involuntary 
bowel movements within one year prior to the receipt of his 
February 2002 claim, the Board finds that the effective date 
for the assignment of a 60 percent disability rating for 
service-connected post-operative fistula in ano cannot be 
earlier than February 11, 2002.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
February 11, 2002, for the assignment of a 60 percent 
disability rating for service-connected post-operative 
fistula in ano, and the benefit of the doubt rule is not for 
application. 






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than February 11, 
2002, for the assignment of a 60 percent disability rating 
for service-connected post-operative fistula in ano is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


